October 22, 2013 Ave Maria Mutual Funds (Series of Schwartz Investment Trust) Supplement to the Ave Maria Mutual Funds Statement of Additional Information (SAI) Dated May 1, 2013 The table on page 32 of the SAI indicating the dollar range of shares of the Funds beneficially owned by the portfolio managers as of December 31, 2012 has been revised as follows to reflect Richard L. Platte, Jr.’s ownership of shares in the Ave Maria Rising Dividend Fund. Dollar Range of Ave Maria Catholic Values Fund Shares Beneficially Owned Dollar Range of Ave Maria Growth Fund Shares Beneficially Owned Dollar Range of Ave Maria Rising Dividend Fund Shares Beneficially Owned Dollar Range of Ave Maria Opportunity Fund Shares Beneficially Owned Dollar Range of Ave Maria Bond Fund Shares Beneficially Owned Dollar Range of Ave Maria World Equity Fund Shares Beneficially Owned Richard L. Platte, Jr., CFA $1–$10,000 $10,001–$50,000 $100,001-$500,000 None
